DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 16 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 16 recites: “such that 20when the cadmium free quantum dot has a photoluminescent peak wavelength in a range from about 600 nanometers to about 650 nanometers, a molar ratio of indium to a sum of sulfur and selenium is greater than or equal to about 0.06:1 and less than or equal to about 0.3:1, and when the cadmium free quantum dot has a photoluminescent peak wavelength 25in a range from about 500 nanometers to about 550 nanometers, a molar ratio ofRK-201703-013-1-USO88 OPP20173167US PNK1822USindium to a sum of sulfur and selenium is greater than or equal to about 0.027:1 and less than or equal to about 0.1:1”. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 12 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 12 recites “ wherein a blue light absorption per one gram of the cadmium free quantum dot is greater than or equal to 1”; equal to 1 what? There are no units of measurement being claimed. Is this a ratio; if so, what is the absorption per gram being compared with? Claim 12 depends on claim 1 which recites emission peaks of green and red light not blue light so there is no way to determine what applicant is claiming until further clarification is provided. The claim cannot be examined because it is not clear what to search for.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4-5, 7-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Banin et al (WIPO Pub. No. 2012/035535, copy attached) in view of Guo et al (WIPO Pub. No. WO 2017/201386, copy attached) and further in view of Kan et al (US PG Pub. No. 2017/0373232).
Regarding Claim 1,  Banin discloses: A cadmium free quantum dot (page 42, 6th composition down does not contain cadmium) comprising: a semiconductor nanocrystal core comprising indium and phosphorous (Table 1, 6th col. Down), 5a first semiconductor nanocrystal shell disposed on the semiconductor nanocrystal core and comprising zinc and selenium (same), and a second semiconductor nanocrystal shell disposed on the first semiconductor nanocrystal shell and comprising zinc and sulfur(same, InP/ZnSe/ZnS shown), wherein the cadmium free quantum dot does not comprise cadmium, and 
Banin also discloses: wherein when the cadmium free quantum dot has a photoluminescent peak wavelength in a range from about 600 nanometers to about 650 nanometers (400-950 nm)(table 1) or wherein when the cadmium free quantum dot has a photoluminescent peak wavelength in a range from about 500 nanometers to about 550 nanometers(400-950 nm)(table 1).
Banin fails to disclose: 10wherein the cadmium free quantum dot has a quantum yield of greater than about 80%, and wherein when the cadmium free quantum dot has a photoluminescent peak wavelength in a range from about 600 nanometers to about 
Guo teaches in paragraph [0008] and ¶ [0167], “inP/ZnSe/ZnS” as claimed and a quantum yield greater than 80% (paragraph [0045]), obviously to maximize the efficiency of light generation from the QD.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a QY of greater than 80% with the QD of Banin, as modified by Guo, to maximize light generation.
Regarding the limitation “a molar ratio of indium to a sum of sulfur and selenium is greater than or equal to about 0.06:1 15and less than or equal to about 0.3:1”; applicant has not established in the specification the criticality of the claimed limitation. For example, page 17, 3rd paragraph of the specification lists many alternative ranges that are also acceptable;
Therefore, applicant has not shown in the specification, how limiting the molar ratio to the claimed range produces any novel or unexpected result or solves any known problem. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the molar ratio as claimed as a matter of obvious design choice.

Kan (232) teaches in paragraph [0120] Banin’s core/shell structure (InP/ZnSe/ZnS) with a peak between 605-650nm.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to choose a material with the claimed peak, as taught by Kan (232), for the QD of Banin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125 USPQ 416.
Regarding Claim 2, Banin discloses: wherein in an ultraviolet- visible absorption spectrum of the cadmium free quantum dot, a ratio of an intensity of 450 nanometers to that of the first absorption peak wavelength is greater than or equal to about 1.1:1. 
Since Banin discloses the exact same material as claimed and a molar ratio as claimed would be obvious to do, then the resultant composition would have the same properties as claimed. 
Regarding Claim 4, Banin discloses: wherein the first 5semiconductor nanocrystal shell (ZnSe) does not comprise sulfur.  
Regarding Claim 5, Banin discloses: wherein the first semiconductor nanocrystal shell (ZnSe) is disposed directly on a surface of the semiconductor nanocrystal core (ZnSe/ZnS).  
15 Regarding Claims 7-8, Banin discloses: wherein the second semiconductor nanocrystal shell is an outermost layer of the cadmium free quantum dot disposed 
Regarding Claim 9, Banin discloses in Table 1 (see claim 1 above) wherein the cadmium free quantum dot has a photoluminescent peak wavelength in a range from about 600 nanometers to about 650 nanometers but fails to disclose: and a molar ratio of indium to a sum of sulfur and 25selenium is greater than or equal to about 0.064:1 and less than or equal to about 0.25:1.  
Banin fails to specifically disclose that the QD has a peak between 600 and 650nm.
Kan (232) teaches in paragraph [0120] Banin’s core/shell structure (InP/ZnSe/ZnS) with a peak between 605-650nm.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to choose a material with the claimed peak, as taught by Kan, for the QD of Banin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125 USPQ 416.
Regarding the limitation “a molar ratio of indium to a sum of sulfur and selenium is greater than or equal to about 0.064:1 15and less than or equal to about 0.25:1”; applicant has not established in the specification the criticality of the claimed limitation. For example, page 17, 3rd paragraph of the specification lists many alternative ranges that are also acceptable;
Therefore, applicant has not shown in the specification, how limiting the molar ratio to the claimed range produces any novel or unexpected result or solves any known 
Regarding Claim 10, Banin fails to disclose: wherein the cadmium free quantum dot has a photoluminescent peak wavelength in a range from about 500 nanometers to about 550 nanometers and a molar ratio of indium to a sum of sulfur and 5selenium is greater than or equal to about 0.030:1 and less than or equal to about 0.065:1.  
Kan (232) teaches a green emitting InP/ZnSe/ZnS structure (¶ [0112] and Table 2, examples 1-3 have an emission peak within 500-550nm.
Kan (232) also teaches red emitting InP/ZnSe/ZnS structures (¶ [0112] and a blue light source (excitation light)(¶ [0172]) together which would produce white light.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the claimed QD structure emitting within the claimed range of Banin, as modified by Kan, together with the green QD and blue light source taught by Kan, to produce the desired white light.
Regarding the limitation “a molar ratio of indium to a sum of sulfur and 5selenium is greater than or equal to about 0.030:1 and less than or equal to about 0.065:1.  
; applicant has not established in the specification the criticality of the claimed limitation. For example, page 17, 3rd paragraph of the specification lists many alternative ranges that are also acceptable;
Therefore, applicant has not shown in the specification, how limiting the molar ratio to the claimed range produces any novel or unexpected result or solves any known problem. Therefore, it would have been obvious to one of ordinary skill in the art, before 
Regarding Claim 11, Banin fails to disclose: wherein in an ultraviolet- visible absorption spectrum of the cadmium free quantum dot, a ratio of an intensity of 10450 nanometers to that of the first absorption peak wavelength is greater than or equal to about 1.5:1.  
However, applicant has not established the criticality of this ratio. Applicant states in the specification that “an absorption intensity (at 450nm) may not be high leading to a decrease in brightness, this is common sense. The following paragraph lists ratios all the way from 1.2:1 up to 2:1 confirming the non-criticality of the claim.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to maintain a ratio of intensity at 450nm to that at the first absorption peak at the claimed ratio as a matter of obvious design choice.
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding Claim 13, Banin fails to disclose: wherein the cadmium free quantum dot has a quantum yield of greater than about 85%. 
 Guo teaches in paragraph [0008] and ¶ [0167], “inP/ZnSe/ZnS” as claimed and a quantum yield greater than 80% (paragraph [0045]). Motivation in claim 1.
Regarding Claim 14, Banin discloses: wherein the first absorption 20peak wavelength of the cadmium free quantum dot is present within a range of greater than about 450 nanometers (Page 37, last paragraph Banin uses excitation lasers of 470nm and 530 nm) and less than a photoluminescent peak wavelength (i.e. emission wavelength) of the cadmium free quantum dot (since energy is lost in the absorption process the emission wavelength will always be longer than the absorption wavelength).  
Regarding Claim 15, Banin fails to disclose: wherein a full width at half 25maximum of the cadmium free quantum dot is less than or equal to about 44 nanometers.  
Guo teaches in paragraph [0025] wherein a full width at half 25maximum of the cadmium free quantum dot is less than or equal to about 44 nanometers (10-60 nm).  
Motivation in claim 1.
-----------------------------------------------------------------------------------------------------
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Banin (535), Guo (386) and Kan (232) and further in view of Grumbach et al (WIPO Pub. No. 2018/108765, Copy attached).
Regarding Claim 3, Banin fails to disclose: wherein the semiconductor nanocrystal core further comprises zinc.  
Grumbach teaches on page6, line 21 using InZnP/ZnSe/ZnS as a core shell shell QD.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use zinc in the core of the QD composition of .

-------------------------------------------------------------------------------------------------
Claims 6 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Banin(535), Guo (386) and Kan (232) and further in view of Jun et al (US PG Pub. No. 2017/0183565.
Regarding Claim 6, Banin fails to disclose: wherein a thickness of the first semiconductor nanocrystal shell is greater than or equal to about 3 monolayers and less than or equal to about 10 monolayers.  
Jun teaches using monolayer construction for a QD shell (¶ [0126], 3 or more (line 10).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the monolayer construction of Jun (565) to construct the QD shell of Banin, since it is a known technique that would yield predictable results (MPEP 2143lD).
Regarding Claim 18; Banin fails to disclose: 10a carboxylic acid group-containing binder; a polymerizable monomer comprising a carbon-carbon double bond; and an initiator.  
Jun teaches a quantum dot dispersion (¶ [0163]) including a carboxylic acid group-containing binder (line 1); a polymerizable monomer comprising a carbon-carbon double bond (¶ [0165]); and an initiator (¶ [0164]).  

Regarding Claim 19, Banin fails to disclose the method.
Jun (565) teaches: wherein the carboxylic acid group- containing binder comprises a copolymer of a monomer combination comprising a first monomer, a second monomer, and optionally a third monomer, the first monomer comprising a carboxylic 5acid group and a carbon-carbon double bond (¶ [0165]), the second monomer comprising a carbon-carbon double bond and a hydrophobic moiety (¶ [0165]) and not comprising a carboxylic acid group(¶ [0165]), and the third monomer comprising a carbon-carbon double bond and a hydrophilic moiety and not comprising a carboxylic acid group (¶ [0168]); a multi-aromatic ring-containing polymer comprising a carboxylic acid group and 10a backbone structure in a main chain, wherein the backbone structure comprises a cyclic group comprising a quaternary carbon atom, and two aromatic rings bound to the quaternary carbon atom (¶ [0041]); or a combination thereof (¶ [0042]).  
It would have been obvious to one of ordinary skill in the art, to use the claimed materials in the formation of the quantum dot dispersion of Banins QD’s, as taught by Jun since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125 USPQ 416.
Regarding Claim 20, Banin fails to disclose: wherein the carboxylic acid group- containing binder has an acid value of greater than or equal to about 50 milligrams of KOH per gram and less than or equal to about 240 milligrams of KOH per gram.  
Jun et al (US PG Pub. No. 2017/0183565)  teaches: wherein the carboxylic acid group- containing binder has an acid value of greater than or equal to about 50 milligrams of KOH per gram (¶ [0038]) and less than or equal to about 240 milligrams of KOH per gram(¶ [0164] lists many options for the acid value to be less than 240 mg). Same motivation as claim 19. 
Regarding Claim 21, Banin fails to disclose the method.
Jun teaches: wherein the composition further comprises 20a thiol compound comprising a thiol group at a terminal end thereof (¶ [0150], lines 1-2), a metal oxide particle (¶ [0053] for scattering), or a combination thereof. Same choice of material motivation as claim 19)
Regarding Claim 22, Banin fails to disclose the method
Jun (565) teaches: wherein the metal oxide particle comprises TiO2                          
                            (
                            ¶
                             
                            
                                
                                    0274
                                
                            
                            )
                        
                    , SiO2, BaTiO3, Ba2TiO4, ZnO, or a combination thereof, and wherein the thiol compound comprises a compound represented by Chemical Formula 6:  5Chemical Formula 1 
    PNG
    media_image1.png
    56
    323
    media_image1.png
    Greyscale
(since Jun teaches all the elements of the formula below, the resultant material must fit the claimed formula) 10wherein, R1 is hydrogen (¶ [0046]), a substituted or unsubstituted C1 to C40 linear or branched alkyl group, a C2 to C40 linear or branched alkenyl group, a substituted or unsubstituted C6 to C30 aryl group, a substituted or unsubstituted C7 to C30 arylalkyl group, a 2, a substituted or unsubstituted C1 to C30 amine group of the formula -NRR' (wherein R and R' are the same or different, and are independently hydrogen or a C1 to C30 linear or branched alkyl group, and R and R' 20are not hydrogen simultaneously), an isocyanate group, a halogen, -R10R2' (wherein R1 is a substituted or unsubstituted C1 to C20 alkylene group and R2' is hydrogen or a C1 to C20 linear or branched alkyl group), an acyl halide group of the formula - R3C(=O)X (wherein R3 is a substituted or unsubstituted C1 to C20 alkylene group and X is a halogen, -C(=O)OR4' (wherein R4' is hydrogen or a C1 to C20 linear or branched 25alkyl group), -CN, -C(=O)NR5R6' (wherein Rs and R6' are the same or different, and are independently hydrogen or a C1 to C20 linear or branched alkyl group), -C(=O)ONR7R8' RK-201703-013-1-USO91 OPP20173167US PNK1822US(wherein R7 and R8' are the same or different, and are independently hydrogen or a C1 to C20 linear or branched alkyl group) or a combination thereof, Li is a carbon atom, a substituted or unsubstituted C3 to C30 cycloalkylene group, a substituted or unsubstituted C6 to C30 arylene group, a substituted or 5unsubstituted C3 to C30 heteroarylene group, a substituted or unsubstituted C3 to C30 heterocycloalkylene group, a substituted or unsubstituted C1 to C30 alkylene group, or a substituted or unsubstituted C2 to C30 alkylene group wherein at least one methylene group is replaced by a sulfonyl group, a carbonyl group, an ether group, a sulfide group, a sulfoxide group, an ester group, an amide group of the formula (-C(=O)NR9-) (wherein 10R9 is hydrogen or a C1 to C10 alkyl group), or a combination thereof, Y1 is a single 1o- (wherein Rio is hydrogen or a C1 to C10 linear or branched alkyl group), an imine group of the formula (-NRii-) (wherein R1 is hydrogen or a C1 to C10 linear or branched alkyl group), or a combination thereof, m is an integer of 1 or more, 20k1 is 0 or an integer of 1 or more, k2 is an integer of 1 or more, and a sum of m and k2 is an integer of 3 or more, provided that m does not exceed the valence of Yi when Yi is not a single bond, and provided that a sum of k1 and k2 does not exceed the valence of Li. (see paragraphs [0046], [0047], [0048] thru [0052]). 
It would have been obvious to one of ordinary skill in the art, to try metal particles and thiol with the claimed properties, as taught by Jun, for the QD preparation of Banin,  since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416.
	Regarding Claim 23, Banin fails to disclose: wherein an amount of the metal oxide fine particle is less than or equal to about 15 weight percent based on a total solid content of the composition.  
	However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the claimed weight percent in the QD structure of Banin, as modified by Jun, since it has been held that where the general 
5 Regarding Claim 24, Banin, as modified by Jun, teaches a quantum dot-polymer composite comprising: a polymer matrix (see claim 19); and the cadmium free quantum dots of Claim 1 (InP/ZnSe/ZnS) dispersed in the polymer matrix (jun teaches a dispersion for any QD composition); wherein the polymer matrix comprises a binder polymer (see claim 18, Jun), a polymerization product of a photopolymerizable monomer having at least one carbon-carbon double 10bond (see claim 18, Jun). Motivations given in claims above.
----------------------------------------------------------------------------------------------------
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Banin (535), Guo (386) and Kan (232) and further in view of Kan (824).
Regarding Claim 16, Banin discloses the claimed InP/ZnSe/ZnS structure but fails to disclose the method of preparation for that particular structure.
Kan (824) teaches: the method comprising: providing a first mixture comprising a first shell precursor containing zinc (¶ [0192], zinc oleate), an organic ligand(TOP solution, ¶ [0100]), and an organic solvent (¶ discloses that the methods use hot solvents and ¶ [0022] lists organic ones), 5optionally heating the first mixture (¶ [0192], 240-280C) preparing a second mixture by injecting to the optionally heated first mixture, a semiconductor nanocrystal core comprising indium and phosphorous (¶ [0192], line 2, 2.5ml InP is injected), and a selenium containing precursor (¶ [0193], TOP Se); heating the second mixture to a first reaction temperature (¶ [0193], 300-330C) and maintaining the 10first reaction temperature for at least 40 minutes (30-60 minutes) to obtain a third mixture comprising a particle having a first semiconductor nanocrystal shell comprising 
such that 20when the cadmium free quantum dot has a photoluminescent peak wavelength in a range from about 600 nanometers to about 650 nanometers (see title before ¶ [0192], Red which is 620-750nm), a molar ratio of indium to a sum of sulfur and selenium is greater than or equal to about 0.06:1 and less than or equal to about 0.3:1.  
  Regarding the limitation “a molar ratio of indium to a sum of sulfur and selenium is greater than or equal to about 0.06:1 15and less than or equal to about 0.3:1”; applicant has not established in the specification the criticality of the claimed limitation. For example, page 17, 3rd paragraph of the specification lists many alternative ranges that are also acceptable;
Therefore, applicant has not shown in the specification, how limiting the molar ratio to the claimed range produces any novel or unexpected result or solves any known problem. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the molar ratio as claimed as a matter of obvious design choice.
Regarding Claim 17, Banin fails to disclose: 
Kan (824) teaches in paragraph [0192] thru [0194] that the temperature is held at at least 240C) wherein the method does not comprise 5lowering a temperature of the third mixture to a temperature of less than or equal to about 100 *C.  
-------------------------------------------------------------------------------------------------
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Banin(535), Guo (386), Kan (232) and Jun 9565) and further in view of Ippen et al (US PG Pub. No. 2018/0119007).
Regarding Claim 27, Banin discloses on page 30, paragraphs 1 and 2, using the QD structures in display devices but fails to disclose: comprising a light source and a light emitting element wherein the light emitting element comprises the quantum dot-polymer composite of Claim 24 and the light source is configured to provide the light emitting 5element with incident light.  
Ippen (007) also teaches using the QD structures in a display ¶ [0003] comprising a light source (LED) and a light emitting element (QDs,¶ [0004]), wherein the light emitting element comprises the quantum dot-polymer composite of Claim 24 (taught by Jun) and the light source (LED) is configured to provide the light emitting 5element with incident light (¶ [0209].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the QD structure of Banin, as modified by Ippen, in a display since it is a known technique for illuminating a display with predictable results (MPEP 2143lD).
Regarding Claim 28, Banin fails to disclose: wherein the incident light has a luminescence peak wavelength of about 440 nanometers to about 460 nanometers.  
Ippen teaches in paragraph [0209] : wherein the incident light (blue LED) has a luminescence peak wavelength of about 440 nanometers to about 460 nanometers.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an incidence light with a wavelength as claimed, since this range is capable of exciting green and red phosphors which together with the blue would produce white light. 
------------------------------------------------------------------------------------------------
Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Banin (535), Guo (386), Kan (232), Jun (565) and Ippen (007) and further in view of You et al (US PG Pub. No. 2017/0160431).
10 Regarding Claim 29, Banin fails to disclose: wherein, the light emitting element comprises a sheet of the quantum dot polymer composite.  
You teaches: wherein, the light emitting element comprises a sheet of the quantum dot polymer composite (title) and paragraph [0009] teaches that the sheet includes QDs, optical fibers in a polymer base.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a QD sheet polymer composite using the QD structures of Banin in a display device, as taught by You, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125 USPQ 416.
Regarding Claim 30, Banin fails to disclose: wherein the light emitting element comprises a stacked structure comprising a substrate and a light emitting layer 15disposed on the substrate, wherein the light emitting layer comprises a pattern of the quantum dot polymer composite and the pattern comprises at least one repeating section configured to emit light at a predetermined wavelength.  
You wherein the light emitting element comprises a stacked structure comprising a substrate (220, LGP, ¶ [0054], fig. 1A) and a light emitting layer (QDS-1, fig. 1A, ¶ [0074]) 15disposed on the substrate (220), wherein the light emitting layer comprises a pattern (see fig. 2A) of the quantum dot polymer composite (QDS-1) and the pattern comprises at least one repeating section configured to emit light at a predetermined wavelength (see figure 2B, fibers FB with Quantum dots QD1)(¶ [0072] discloses they may discharge red or green light).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try a stacked structure including quantum dots using the QDs of Banin in a sheet form taught by You, choosing from a finite number of identified, predictable solutions for generating light in an light emitting device with a reasonable expectation of success (MPEP 2143lE).
Regarding Claim 31, Banin fails to disclose: wherein the pattern comprises a first 20section configured to emit a first light and a second section configured to emit a second light having a different center wavelength from the first light.
You (431) teaches: wherein the pattern comprises a first 20section configured to emit a first light and a second section configured to emit a second light having a different center wavelength from the first light (¶ [0072] teaches they emit red light and 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the QD structure of You with red and green emitting QDs together with a blue emitting LED , as taught by You, to produce white light.
-------------------------------------------------------------------------------------------------

Allowable Subject Matter
Claims 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding Claim 25, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 25, and specifically comprising the limitation of “wherein a blue light 15absorption rate of the quantum dot polymer composite with respect to light having a wavelength of 450 nanometers is greater than or equal to about 82% when an amount of the cadmium free quantum dot is about 45% based on a total weight of the composite  ” including the remaining limitations.
	Examiner Note: Not found in references other than instant assignee which were not Prior Art.
	Regarding Claim 25, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 25, and wherein the quantum dot polymer composite has a photoconversion efficiency of greater than or equal to about 20% when the quantum dot polymer composite is heat-treated at a temperature of about 180 *C for 30 minutes in a nitrogen atmosphere” including the remaining limitations.  
	Examiner Note; Conversion rate data for the specific QD structure of claim 1 (on which claim 25 depends) was not found in the Prior Art.
--------------------------------------------------------------------------------------------------20 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DONALD L RALEIGH/Primary Examiner, Art Unit 2879